DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 2, 2020 has been entered.
 
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 39-40, the recitation “said secondary cable trough” lacks positive antecedent basis, and it is suggested to change “secondary” to --second--; in lines 41-42, the recitation “to be positioned” is vague and indefinite as to what is being set forth 
In claim 14, line 2, the recitation “said secondary cable trough” lacks positive antecedent basis, and it is suggested to change “secondary” to --second--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vail, pn 3,093,023 in view of Official notice as evidenced by Vassos et al., pn 4,081,704, Pratt et al., pn 3,121,813, Bowen et al., pn 3,536,943, and Matthews, pn 3,671,699.
Regarding claim 1 and the claims dependent therefrom, Vail discloses an apparatus with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a housing (e.g., 15, 6, wherein the housing includes handle 6), said housing having a compartment (e.g., 19), said housing having a first end (e.g., 17) located opposite a second end (e.g., the structure to which 18 is connected);
said housing having an inner wall surface, said inner wall surface of said housing having a plurality of protrusions, each protrusion of said plurality of protrusions having an outer perimeter edge, whereby, at least one recess is formed on said outer perimeter edge of said each protrusion;
a power source (e.g., 23), said power source is radially and axially supported and retained by said plurality of protrusions of said housing;
is radially and axially supported and retained by said plurality of protrusions of said housing, said motor is connected to said power source, whereby, said motor is powered by said power source;
a gear box, said gear box radially and axially supported and retained by said plurality of protrusions of said housing, said gear box having a first end located opposite a second end, said first end of said gearbox is connected to said motor, said second end of said gearbox having an output shaft, said gearbox transmits a rotational force from said motor to an arbor (e.g., 25) said arbor is radially and axially supported and retained by said plurality of protrusions of said housing, said arbor having a first end located opposite a second end, said first end of said arbor having a bore, whereby, said bore receives said output shaft of said gearbox, said arbor having a shoulder (e.g., the structure to the left of 27 as viewed in Fig. 2);
at least one arbor bearing, said at least one arbor bearing is radially and axially supported and retained by said plurality of protrusions of said housing,  said at least one arbor bearing is connected to said arbor, whereby, said shoulder of said arbor abuts said at least one arbor bearing;
a cutting blade (e.g., 24), said cutting blade is connected to said second end of said arbor;
a guard structure (e.g., 18), said guard structure is connected to said second end of said housing, said guard structure retains said cutting blade (e.g., see Fig. 2);
a first cable trough (e.g., 26) and a second cable trough (e.g., 36), said first cable trough having a mounting side (e.g., the bottom of 26 as viewed in Fig. 1) located opposite a first recess (e.g., 28), said first cable trough having an opening (e.g., 29; see 
a lever (e.g., 11), said lever being hingedly pivotable at a fulcrum point (e.g., 40), said lever is connected to said housing at said fulcrum point, 
said lever having a handle (e.g., 39) on one end of said lever, said lever having a first arm (e.g., the portion on which 43 is located as viewed in Fig. 1) and a second arm extending from handle of said lever, said first arm and said second arm are connected to said secondary cable trough (e.g., via 41), said first arm and said second arm of said lever traverse said housing at said fulcrum point (e.g., the subject arm of Vail traverse the portion 6 of the housing at fulcrum point 40), thereby, orienting said handle (e.g., 39) of said lever to be positioned on an opposite side of said housing (e.g., the portion 6 thereof) in relation to said second cable trough (e.g., 36), thereby orienting said second cable trough of said lever to align with said first cable trough (e.g., as shown in Figs. 1 and 2),
said second cable trough having a second recess (e.g., 37);
[claim 8] further comprising said first cable trough having at least one bore (e.g., the bore in which the fastener of 30 is received), said at least one bore receives a fastener (e.g., the fastener shown in Fig. 1 but not numbered, which mounts 30 to 27), thereby, mounting said first cable trough to said guard structure;
[claim 14] further comprising said secondary cable trough having a protrusion structure (e.g., 44), said protrusion structure protruding from an inner wall surface of said second recess of said second cable trough;
[claim 16 (from 14)] further comprising said protrusion structure is fixed in place (e.g., as disclosed).
Thus, Vail lacks:
(a)	a gear box as follows:
[from claim 1] a gear box, …, said gear box having a first end located opposite a second end, said first end of said gearbox is connected to said motor, said second end of said gearbox having an output shaft, said gearbox transmits a rotational force from said motor to an arbor …, said arbor having a first end located opposite a second end, said first end of said arbor having a bore, whereby, said bore receives said output shaft of said gearbox;
(b)	at least one arbor bearing as follows:
[from claim 1] at least one arbor bearing, …, said at least one arbor bearing is connected to said arbor, said at least one arbor bearing is connected to said arbor, whereby, said shoulder of said arbor locates said at least one arbor bearing;
	(c)	a plurality of protrusions supporting the various components as follows:
[from claim 1] a plurality of protrusions, said plurality of protrusions having at least one recess located on a surface thereon;
said power source is radially and axially supported and retained by said plurality of protrusions of said housing;
said motor is radially and axially supported and retained by said plurality of protrusions of said housing;

said arbor is radially and axially supported and retained by said plurality of protrusions of said housing,
said at least one arbor bearing is radially and axially supported and retained by said plurality of protrusions of said housing; and
(d)	a second arm as set forth in claim 1 as follows:
[from claim 1] said lever having a first arm and a second arm extending from handle of said lever, said first arm and said second arm are connected to said secondary cable trough, said first arm and said second arm of said lever traverse said housing at said fulcrum point.
Regarding (a), gear boxes are old and well known in the art and provide the well known benefit of changing the speed ratio between a rotational input speed and a rotational output speed so that a desired rotational output speed, different from the rotational input speed, can be readily attained. For sawing devices, such gearboxes facilitate providing an operational speed of a rotating saw blade that is either higher or lower than the rotational output speed of a motor. Additionally, such gearboxes facilitate locating the rotational output of the gearbox at a different location (e.g., a different relative height) relative to the rotational input of the gearbox so that the rotational output, which corresponds to the arbor or shaft of the rotating saw blade, can be at a different location (e.g., height) than the rotational input, which corresponds to the output shaft of the motor. Examples of such gearboxes are common and are substantially ubiquitous in the tool arts including the cutting tool arts. Therefore, it would have been 
Regarding (b), the subject recitation amounts to providing a particular support structure for the arbor. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide one or more such arbor bearings along with the associated structure of the arbor because Applicant has not disclosed that the specific support structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with such a disclosed structure or any other support structure.  Therefore, it would have been an obvious matter of design choice to modify the device of Vail in such a manner. Further, the claimed invention would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp (e.g., to fit a particular housing structure), and if this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In this case, it is common sense to provide adequate support for the rotating arbor.
Regarding (c), the Examiner takes Official notice that such protrusions, said protrusions having at least one recess located on a surface thereon, are old and well known in the art and provide various well known benefits including radially and axially supporting the various components including drive components within a body of a tool. As evidence in support of the taking of Official notice, Vassos et al. discloses a 
It should now be apparent that the entire sub-assembly consisting of the electric motor 18, gear box 19, spindle 20 and chuck 21, is mounted in place solely by reason of the various cooperating mounting projections and recesses formed on the housing sections and sub-assembly. Thus, separate means, such as fasteners, are not required for mounting the sub-assembly in place. This sub-assembly, which of course is assembled as a unit prior to mounting in the housing shell 10, is securely held in place as a consequence of attaching the two clam-shell housing sections together. This mounting feature, obviating, among other things, the need for additional parts, contributes greatly to low cost construction both as concerns materials and labor. 
It should be observed that the gear box 19 mounts the spindle 20 and the output shaft of the motor 18 in coaxial relationship. This feature, which results in part from the double reduction drive train, contributes not only to compact design of the electric drill, but also to an optimum arrangement of the motor, vis-a-vis, the tool handle. This feature provides for better balance and handling of the tool and facilitates the creation of a pleasing aesthetic design.

As further evidence in support of the taking of Official notice, Pratt et al. (e.g., see features 32, 34, 34’ 42, 42’ 44, 44’, 46, 46’, 50, 52), Bowen et al. (e.g., 175, 175a, 195, 195a, 284, 284a), and Matthews (e.g., shown but not numbered in Fig. 1) each disclose additional examples of such protrusions or ribs for holding components in place within the housing. Therefore, it would have been obvious to one having ordinary skill in the art 
	Regarding (d), the Examiner respectfully submits that such arm configurations are old and well known in the art as a matter of design choice of one of various known alternative arm and handle configurations wherein such alternatives includes a single arm extending through a bifurcated handle portion (e.g., as disclosed by Vail; see Fig. 3), a single handle portion extending through a bifurcated arm configuration which includes a first arm and a second arm on either side of the single handle portion, or a single handle portion pivotably connected to a single arm portion. One having ordinary skill in the art would be well aware of these alternative configurations and would consider the selection of any one of these configurations to be an obvious matter of design choice based on usual and customary factors including manufacturing considerations.

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s assertion that the newly added structural features discussed beginning at the bottom of page 10 and extending through page 13 of the subject response are not disclosed and/or fairly taught by the applied prior art, and the Examiner respectfully directs applicant’s attention to the rejection of claim 1 above in which these issues are explained or otherwise addressed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 13, 2021